Citation Nr: 1040815	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  04-34 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for the residuals of 
rheumatic fever.

2.  Entitlement to service connection for the residuals of a 
myocardial infarction.

3.  Entitlement to service connection for hearing loss of the 
left ear.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for the residuals of a 
cerebrovascular accident (CVA).

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for depression.  




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant was on active duty in the United States Navy from 
March 1956 to May 1961.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decision of January 2004 and June 2009 by 
the Department of Veterans Affairs (VA) Regional Office/agency of 
original jurisdiction (RO) in Jackson, Mississippi.  The first 
rating action denied entitlement to service connection for 
defective vision, the residuals of a myocardial infarction, 
hearing loss of the left ear, arthritis, the residuals of a 
cerebrovascular accident, erectile dysfunction, and depression.  
The second rating action denied entitlement to service connection 
for the residuals of rheumatic fever.  (It is noted that when the 
claim was originally before the Board, the issue involving 
rheumatic fever was not perfected and thus not before the Board.)  

In an April 2006 decision, the Board denied the appellant's 
claims for service connection for defective vision, residuals of 
a myocardial infarction, left ear hearing loss, arthritis, 
residuals of cerebrovascular accident, erectile dysfunction, and 
depression.  The appellant was notified of the Board's decision 
and he then appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2008, the 
Court granted a Joint Motion for Partial Remand (Joint Motion) 
with respect to the issues of entitlement to service connection 
for residuals of a myocardial infarction, hearing loss of the 
left ear, arthritis, the residuals of cerebrovascular accident, 
erectile dysfunction, and depression.  The issue involving the 
appellant's vision was affirmed by the Court.  The six issues 
were remanded to the Board for readjudication in compliance with 
the instructions in the Joint Motion, which was incorporated in 
the Court order by reference.  A copy of the Joint Motion and the 
Court's order have been incorporated into the claims folder.

It is noted that in January 2005, to support his claims, the 
appellant proffered testimony in Washington DC (Central Office 
hearing) before a Veterans Law Judge (VLJ) who has since retired 
from the Board.  The law requires that the Board Member who 
conducts a hearing shall participate in making the final 
determination of the claim.  38 C.F.R. § 20.707 (2010).  The 
appellant was apprised of this in correspondence dated in May 
2008, and offered another hearing before another VLJ who would 
then decide this case.  The appellant's attorney responded that 
the appellant indeed wanted another hearing.  Accordingly, in 
October 2008, the appellant testified at another Central Office 
hearing before the undersigned VLJ.  Transcripts of both Central 
Office hearings as well as a March 2004 hearing before a hearing 
officer at the RO have been associated with the appellant's 
claims folder.

To comply with the Court's Order, the Board remanded the 
appellant's claim in November 2008 to the RO, for further 
development and consideration.  After the claim was remanded, the 
RO issued a rating action in June 2009 that denied his request 
for entitlement to service connection for the residuals of 
rheumatic fever.  Additional development was also accomplished by 
the RO.  The appellant subsequently perfected his appeal with 
respect to the rheumatic fever issue and this issue has been 
merged with the remaining six issues on appeal.  

The claim has since been returned to the Board for review.  Upon 
reviewing the development that has occurred since November 2009, 
the Board finds there has been substantial compliance with its 
remand instructions.  The Board notes that the Court has noted 
that "only substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no 
Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination "more than substantially complied with the Board's 
remand order").  The record indicates that the RO asked the 
appellant for any additional evidence he may possess that would 
help substantiate his claim.  Moreover, the RO contacted the 
Social Security Administration requested any and all records 
pertaining to the appellant be sent to the RO.  Finally, the 
complete claims folder was reviewed by two VA medical doctors who 
were asked to provide an opinion with respect to the assertions 
made by the appellant and his attorney.  All information obtained 
was included in the claims folder and the RO issued a 
Supplemental Statement of the Case (SSOC) after reviewing the 
results of the information obtained.  Based on the foregoing, the 
Board finds that the RO substantially complied with the mandates 
of its November 2009 remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (finding that a remand by the Board confers on 
the appellant the right to compliance with the remand orders).  
Therefore, in light of the foregoing, the Board will proceed to 
review and decide the claim based on the evidence that is of 
record consistent with 38 C.F.R. § 3.655 (2010).


FINDINGS OF FACT

1.  Although the appellant may have suffered from rheumatic fever 
while in service, the medical evidence of record fails to show 
that the appellant now suffers from residuals of rheumatic fever.

2.  The appellant suffered from a myocardial infarction in June 
1998 - thirty-seven years after he was discharged from the US 
Navy.

3.  Medical evidence linking the appellant's myocardial 
infarction, and the residuals thereof, with his military service 
or any incidents therein has not been presented.  Moreover, 
medical evidence has not been presented that would etiologically 
link this incident with the residuals of rheumatic fever.  

4.  Hearing loss of the left ear was not shown in service and 
medical evidence linking the appellant's current hearing loss 
with military service has not been presented.  Medical evidence 
has not been presented that would etiologically link the 
appellant's hearing loss of the left ear with rheumatic fever.

5.  An arthritic disability was not shown in service; such a 
condition was first diagnosed many years after service.  Medical 
evidence linking this condition with the appellant's military 
service has not been presented.  Moreover, medical evidence 
linking this condition with the appellant's possible sufferance 
of rheumatic fever has not been presented.

6.  The appellant experienced a cerebrovascular accident in June 
2000 - thirty-five years after he was discharged from the US 
Navy.  

7.  Medical evidence linking the appellant's cerebrovascular 
accident, and the residuals thereof, with his military service or 
any incidents therein has not been presented.  Moreover, medical 
evidence has not been presented that would etiologically link 
this incident with the residuals of rheumatic fever.  

8.  The appellant has been diagnosed as suffering from erectile 
dysfunction.  Such a condition was not diagnosed while the 
appellant was on active duty, and medical evidence etiologically 
linking this condition with the appellant's military service and 
any incidents therein, including the possible sufferance of 
rheumatic fever, has not been presented.  

9.  The appellant now suffers from depression.  Such a condition 
was not diagnosed while the appellant was on active duty, and 
medical evidence etiologically linking this condition with the 
appellant's military service and any incidents therein, including 
the possible sufferance of rheumatic fever, has not been 
presented.  




CONCLUSIONS OF LAW

1.  Rheumatic fever was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.303 (2010).

2.  A myocardial infarction was not incurred in or aggravated 
during active military service; and may not be so presumed.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Left ear hearing loss was not incurred in or aggravated 
during active military service; and may not be so presumed.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  Arthritis was not incurred in or aggravated during active 
military service; and may not be so presumed.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

5.  A cerebrovascular accident was not incurred in or aggravated 
during active military service; and may not be so presumed.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.  Erectile dysfunction was not incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010).

7.  Depression was not incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).

Prior to the initial adjudication of the appellant's claims, VCAA 
letters were sent to him in August 2003, October 2003, and March 
2009.  These letters were sent to him by the agency of original 
jurisdiction (AOJ) which fully satisfied the duty to notify 
provisions.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. T he appellant 
was provided with Dingess-type notice via the VCAA letter sent to 
him in March 2009 with respect to the rheumatic fever claim and 
via the Supplemental Statement of the Case (SSOC) sent in July 
2010.  

In sum, VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain on 
his behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and what 
the VA would do to assist the appellant.  VA informed the 
appellant that it would request records and other evidence, but 
that it was the appellant's responsibility to ensure that the VA 
received the records.  The appellant was told that he should 
inform the VA of any additional records or evidence necessary to 
substantiate his claim.

VA also fulfilled its duty to assist.  VA obtained the 
appellant's available medical treatment records, including 
requesting any treatment records from the facilities where the 
appellant had been treated, and those other records that the VA 
was made aware thereof.  VA has attempted to obtain any records 
of appellant's that were held by the Social Security 
Administration (SSA).  It is noted that the VA has been informed 
by SSA that it does not have any medical records, or any other 
records, pertaining to the appellant, and that any records it may 
have had at one time have since been destroyed.  Given the 
foregoing, the Board finds that the VA has substantially complied 
with the duty to procure the necessary medical and other records.

Additionally, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2010).  The Board remanded the claim specifically in November 
2009 in order to obtain a medical opinion concerning whether the 
appellant suffered from rheumatic fever while he was on active 
duty.  The record indicates that two medical doctors reviewed the 
appellant's complete claims folder and the medical evidence 
contained therein, and then each doctor provided an opinion with 
respect to the appellant's assertions.  A copy of each of those 
opinions has been included in the claims folder for review.  The 
Board would further add that a review of those reviews notes that 
the claims folder was reviewed and the opinions provided were 
supported by sufficient rationale.  Therefore, the Board finds 
that the April 2009 medical reviews are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant provided testimony before the Board on two 
different occasions.  In both of those hearings, the appellant 
described the disabilities that he claims are service-related, or 
the result of a purported service-related condition.  The 
appellant was given notice that the VA would help him obtain 
evidence but that it was up to the appellant to inform the VA of 
that evidence.  During the course of this appeal, the appellant, 
along with his various representatives, has proffered documents 
and statements in support of his claim.  In sum, VA has given the 
appellant every opportunity to express his opinions with respect 
to the issues now before the Board and the VA has obtained all 
known documents that would substantiate the appellant's 
assertions.

Service connection will be granted if it is shown that the 
service member suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010); see also Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A disorder will be service connected if the evidence of record, 
regardless of its date, shows that the service member had a 
chronic disorder in service or during an applicable presumption 
period, and that the service member still has the same disorder.  
With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) 
(2010).  A determination as to whether medical evidence is needed 
to demonstrate that a service member presently has the same 
condition he or she had in service or during a presumption 
period, or whether lay evidence will suffice, depends on the 
nature of the appellant's present condition (e.g., whether the 
service member's present condition is of a type that requires 
medical expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be so 
identified by lay observation).  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an applicable 
presumptive period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present disorder 
to that symptomatology.  Continuity of symptomatology is required 
only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
Again, whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 10 
Vet. App. at 497.

The appellant served in the US Navy from 1956 to 1961.  Upon 
completing his enlistment, he underwent an end-of-enlistment 
physical.  Such an exam took place in May 1961; a copy of that 
examination report is of record.  Per that report, the appellant 
had a left mild varicocele.  His vision was adjudged to be 20/20, 
his hearing was normal, and his blood pressure was not elevated 
(130/84).  He was not diagnosed as suffering from arthritis in 
any of his joints.  He was not found to be suffering from 
defective vision or hearing loss of either ear.  Depression, or 
any type of psychiatric disability was not diagnosed.  Erectile 
dysfunction was not reported.  Finally, the appellant was not 
evaluated as suffering from any type of cardiac condition, 
disorder, disability, or disease that could lead to the 
development of a myocardial infarction or a cerebrovascular 
accident.  

The appellant has asserted that from the time he entered onto 
active duty until he was released from active duty he suffered 
from a chronic infection.  He has averred that such a condition 
was rheumatic fever.  A review of the available service medical 
treatment records fails to show that the appellant sought 
treatment for such a condition while he was on active duty.  
Moreover, his end-of-enlistment physical is silent for any 
mention of rheumatic fever.  Even if the Board concedes that the 
appellant may have had undiagnosed rheumatic fever while on 
active duty, the end-of-enlistment physical is negative for any 
type of rheumatic fever residuals.  The Board would also note 
that the medical corps officer who examined the appellant opined 
that the appellant would be able to "perform all the duties of 
his rate at sea and foreign service."  In other words, the 
appellant was not restricted in any of his duties and he would 
not be prevented, based on the end-of-enlistment physical, from 
re-enlisting at a later date if he so choose.  

As reported, the appellant left the Navy in 1961.  Forty-two 
years later, in October 2003, he submitted a claim for VA 
compensation benefits.  He indicated that he had received 
treatment at various private facilities and his local VA medical 
center.  In his claim for benefits, he asked that service 
connection be granted for defective vision, the residuals of a 
myocardial infarction, the residuals of a cerebrovascular 
accident, erectile dysfunction, depression, arthritis, and 
hearing loss of the left ear.  At a later date, he also asked 
that service connection be granted for rheumatic fever.  He 
further indicated that he was asking that his claimed disorders 
also be adjudicated on a secondary basis; i.e., he averred that 
the claimed disorders were secondary to rheumatic fever that he 
claimed he suffered therefrom while on active duty.  

The appellant's VA and private medical treatment records have 
been obtained and included in the claims folder for review.  
These records do show that the appellant suffers from depression, 
hearing loss of the left ear, erectile dysfunction, and arthritis 
of several joints.  The record further indicates that he suffered 
from an inferior myocardial infarction in June 1998 and a 
cerebrovascular accident two years later in June 2000.  He now 
experiences the residuals of both incidents.  

The Board would note that the medical records obtained and 
contained in the claims folder are recent medical records - 
stemming from 1998 to the present.  There are no records for the 
years immediately following the appellant's discharge from the 
Navy.  That is, there are no records for the year following the 
appellant's discharge from service, circa 1961 and 1962, that 
show or suggest that the appellant was suffering from a 
cardiovascular disorder, hearing loss, or some type of arthritic 
condition that could be presumed to be the result of his military 
service.  In fact, the record is negative for any records for 
over thirty-five plus years.  The Board would note that neither 
the appellant, nor his accredited representative, have indicated 
or suggested or insinuated that there are medical records that 
have not been obtained that would show that the appellant began 
suffering from hearing loss, a cardiac condition, or arthritis 
within the presumptive period.  The absence of evidence of 
treatment for or complaints of disability for many years after 
service provides negative evidence against the claim.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000).

The same post-service medical treatment records are also negative 
for any type of medical opinion that would etiologically link any 
of the appellant's current claimed disabilities and disorders 
with his military service.  These same records are silent for any 
medical opinions by a health care provider that would link the 
appellant's current disabilities and disorders with rheumatic 
fever that may, or may not have, occurred while he was on active 
duty.  It is further noted that none of the medical records 
suggest or insinuate that any of the conditions were caused by or 
the result of the appellant's military service or any incident 
therein.  

Unfortunately, the appellant's assertions, along with those of 
his attorney, are the only positive evidence in support of his 
claim. While it is true that the appellant served in Vietnam and 
may have been exposed to chemical dioxins (Agent Orange), he has 
not been diagnosed as suffering from a presumptive skin or cancer 
disorder. Alternatively, none of the medical evidence establishes 
an etiological link between the claimed condition with his 
military service.

Notwithstanding the lack of conclusive supporting medical 
evidence, the appellant, along with his accredited 
representative, has continued to assert that the appellant now 
suffers from  myriad of disorders that are somehow related to 
service or were caused by or the result of rheumatic fever, which 
the appellant may or may not have suffered therefrom while he was 
on active duty.  With regard to specific evidence, the Board must 
weigh the credibility and probative value of the medical 
opinions, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 
(1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not 
error for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases for doing so).  The Board must 
account for the evidence it finds persuasive or unpersuasive, and 
provide reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
In determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).

As a result of the Court's adoption of the Joint Motion for 
Remand, the Board remanded the claim so that additional medical 
evidence could be obtained.  The record indicates that two VA 
medical doctors reviewed the appellant's complete claims folder 
and examined the appellant.  These exams took place in April 
2009.  Upon completion of examination, the first doctor wrote the 
following:

	. . . there is no finding of 
documentation of any illness while the 
veteran was on active duty that is 
consistent with rheumatic fever.  There is 
no documentation by the veteran's treating 
physicians, including his cardiologist, on 
C-file review that documents that his 
coronary artery disease is secondary to 
rheumatic fever, and there is no 
documentation that his atrial fibrillation 
is related to rheumatic heart disease.  
Based on these findings, his myocardial 
infarction, coronary artery disease, 
hearing loss, arthritis, residuals of [a] 
cerebrovascular accident, erectile 
dysfunction, and depression are not related 
to rheumatic fever since there is no 
documentation or other documentation that 
supports that he had rheumatic fever while 
on active duty.  

The second examiner opined:

	. . . Although it is impossible to say 
whether this veteran had rheumatic fever 
during his period of military service, it 
is more important to note that there is no 
reasonable connection between any rheumatic 
fever that may have occurred then and his 
current problems including history of 
myocardial infarction, left ear hearing 
loss, arthritis, prior cerebrovascular 
accident, erectile dysfunction, and 
depression.  Specifically, there is no 
evidence of valvular heart disease, and 
valvular heart disease generally is the 
only meaningful sequel to rheumatic fever 
involving the heart.  

Contrary to those two opinions are the statements proffered by 
the appellant and his representative.  Yet, merely the claim has 
been made that the appellant suffered from rheumatic fever while 
he was on active duty and that the current disabilities are the 
residuals of that condition.  Alternatively, the claim has been 
made that even while the appellant did not suffer from any of the 
claimed disorders while he was on active duty, the claimed 
disabilities are the result of or were caused by his military 
service or some incident therein.  There has not been a 
discussion of the salient facts nor has there been provided any 
type of rationale that would corroborate any of the appellant's 
conclusions.  The Board finds that the generalized statements 
provided by the appellant are too general in nature to provide, 
alone, the necessary evidence to show that the appellant now has 
diagnosed conditions that resulted from his military service many 
years ago.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).

Additionally, the statements provided by the two doctors contain 
discussions concerning the appellant's military service and the 
disabilities he now suffers therefrom.  They point to established 
facts and they provide of reasoning in each of the analyses of 
the situation.  There is evidence that the examiners reviewed in 
detail the pertinent medical records, discussed the salient 
facts, and provided complete rationale for all conclusions 
presented.  Accordingly, the Board finds that the opinions are 
probative in that it they are well-reasoned, detailed, and 
consistent with other evidence of record.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness and 
detail of the opinion.).  Also see Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

The appellant has submitted medical information that he has 
obtained from the internet or via medical data searches.  A 
medical article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999).; see also Sacks v. West, 11 Vet. App. 314 
(1998); Wallin v. West, 11 Vet. App. 509 (1998).  The medical 
article evidence submitted by the appellant was not accompanied 
by the opinion of any medical expert positively and conclusively 
diagnosing the appellant as suffering from rheumatic fever in 
service, or linking the currently claimed disorders as the 
residuals of rheumatic fever that may or may not have occurred 
while the appellant was on active duty.  Thus, the medical data 
submitted by the appellant is insufficient to establish the 
required medical nexus opinion for causation.

The Board would further address the statements made by the 
appellant.  The Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  Thus, 
the appellant's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

Also, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994), supra (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that he now suffers from the residuals of 
rheumatic fever that were caused by or the result of his military 
service.  Also, the Board does not doubt that the appellant is 
sincere in reporting that it is his belief that his current 
disabilities are somehow related to his military service, 
regardless of whether he suffered from rheumatic fever while on 
active duty.  However, the matter at hand involves complex 
medical assessments that require medical expertise.  See 
Jandreau.  The appellant is not competent to provide more than 
simple medical observations.  He is not competent to provide 
complex medical opinions regarding the etiology of the claimed 
disorders.  See Barr.  Thus, the lay assertions are not competent 
or sufficient.

In determining whether service connection is warranted, the VA 
must determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case service connection must be denied.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In this case, no complaints or symptoms of 
hearing loss, erectile dysfunction, chronic arthritis, depression 
were noted in service.  Complaints or symptoms of a cardiac 
condition that would be the early-warning signs for a myocardial 
infarction or a cerebrovascular accident were reported in 
service.  Additionally, there are no complains or symptoms of 
rheumatic fever while the appellant was performing duties for the 
US Navy.  Nor does competent and probative medical evidence 
relate any of these disabilities and disorders, first shown many 
years after service, with the appellant's military service or any 
incident therein.  Therefore, after reviewing the appellant's 
claims folder, the Board finds that the record is without 
sufficient competent evidence supportive of a finding that the 
purported disabilities in question became manifest or otherwise 
originated during his active duty service.  


















	(CONTINUED ON NEXT PAGE)





Moreover, the record does not show the purported disorders are 
etiologically related to his military service, or any incident 
therein, or to a service-connected disability (to include 
rheumatic fever).  Therefore, it is the conclusion of the Board 
that the preponderance of the evidence is against the appellant's 
claim.


ORDER

Entitlement to service connection for the residuals of rheumatic 
fever is denied.

Entitlement to service connection for the residuals of a 
myocardial infarction is denied.

Entitlement to service connection for hearing loss of the left 
ear is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for the residuals of a 
cerebrovascular accident is denied.  

Entitlement to service connection for erectile dysfunction is 
denied.

Entitlement to service connection for depression is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


